WINFREE, Justice,
with whom STOWERS, Justice, joins, dissenting in part.
I agree that the Alaska Redistricting Board did not follow the instructions set out in our March 14, 2012, order and therefore agree to affirm that point of Judge MecCo-nahy's remand order. It appears the Board considered our order to be form over substance and reformulated its packaging rather than its plan.
I also agree that, at this juncture, it was error for the superior court to require the Board to submit an initial plan, based solely on the Alaska Constitution, for court approval before making any necessary adjustments to satisfy federal voting law requirements. I therefore agree to reverse that point of Judge McConaby's remand order. But I note that the Board's further failure to comply with the Hickel process 1 might justify such a requirement.
I disagree with the conclusion that the Board should not, at this juncture, be required to make specific district-by-district findings regarding the three factors constitutionally mandated for a redistricting plan: contiguity, compactness, and relative socioeconomic integration.2 Having twice failed to follow the Hickel process, the Board should be required to make findings allowing appropriate judicial review of its determinations. I therefore would affirm this point of Judge MceConahy's remand order. But I make the following observations in this regard. First, conclusory "findings" on the three factors underlying a constitutional redistricting plan are not particularly helpful, especially with regard to comparative socioeconomic *1040integration.3 Second, whether a redistricting plan ultimately complies with the Alaska Constitution is not a question of fact; it is a question of law subject to independent review by the judiciary-I would give no deference to a Board "finding" that its redistricting plan complies with the Alaska Constitution when our role is to "review [al] redistricting plan{ ] 'de novo upon the record developed in the superior court' " .4 to ensure that the plan "is not unreasonable and is constitutional under the provisions of Article VI, section 6 of Alaska's constitution." 5

. Hickel v. Se. Conference, 846 P.2d 38, 51 n. 22 (Alaska 1992).


. Alaska Const. art. VI, § 6.


. Id. (stating that the contiguous and compact districts must "contain as nearly as practicable a relatively integrated socio-economic area"). See Hickel, $846 P.2d at 46-47 (describing characteristics of socio-economic integration and emphasizing that "relatively" requires comparisons with previously existing and proposed districts as well as principal alternative districts).


.. In re 2001 Redistricting Cases, 47 P.3d 1089 (Alaska 2002) (quoting Groh v. Egan, 526 P.2d 863, 867 (Alaska 1974)).


. Carpenter v. Hammond, 667 P.2d 1204, 1214 (Alaska 1983) (citing Acker v. Love, 178 Colo. 175, 496 P.2d 75 (1972)).